DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed March 29, 2021, has been entered.  Claims 1, 4-10 and 18 are currently pending in the application.  Claim 19 has been cancelled.  All previous rejections of claim 19 have been withdrawn in view of the cancellation of claim 19.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chao Gao on April 7, 2021.
The application has been amended as follows: 

Claim 1, line 1: after “containing” insert --whole and/or pulverized--; after “sesame” insert --seed--; and
Claim 6, line 2: after “said” insert --whole and/or pulverized--; after “sesame” insert --seed--.

Reasons for Allowance

Claims 1, 4-10 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a liquid seasoning comprising sesame seed, a linear alkanethiol that is methanethiol, and a dimethyl pyrazine in amounts as claimed.  Where the prior art of Ayoyama generically teaches dimethyl pyrazines and linear alkanethiols in a liquid seasoning, Ayoyama does not teach amounts of the dimethyl pyrazines, nor does Ayoyama teach methanethiol.  Given the specific amounts of methanethiol and dimethylpyrazine required by the instant claims, and the lack of specificity in the prior art of record regarding combining the compounds in amounts as claimed, more than routine experimentation would have been required to have arrived at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791